Citation Nr: 0311480	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.  He died on December [redacted], 1996; the appellant is his 
widow.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO decision.  
Historically, the appellant filed a claim for service 
connection for the cause of the veteran's death in January 
1997.  In a February 1997 rating decision, the claim was 
denied.  The appellant was notified by correspondence dated 
in February 1997 and did not initiate an appeal.  In July 
2000, the appellant filed an application to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death.  In a January 2001 decision on the 
merits, the RO again denied the appellant's claim for service 
connection for the cause of the veteran's death.  She 
appealed the claim to the Board and in a September 2001 Board 
decision, the RO denial of her claim was affirmed.  

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Veterans Claims Court).  In November 2002, the parties filed 
a Joint Motion to Remand and To Stay Further Proceedings.  By 
Order dated in November 2002, the Veterans Claims Court 
vacated the Board's September 2001 decision, and remanded the 
case pursuant to 38 U.S.C.A. § 7252(a).  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  On Remand, the RO must assure 
compliance with the provisions of the VCAA.  The Board, had 
some authority to issue VCAA letters, but that authority was 
removed by Court decision.  See Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

Second, the Board notes that in August 1996, the veteran 
initially filed claims for service connection for prostate 
and lung cancers based on herbicide exposure during claimed 
service in Vietnam.  The RO notified the veteran in a 
September 1996 letter that he should provide evidence that he 
served in Vietnam to substantiate his claim.  In November 
1996 correspondence, the veteran responded that he did not 
have active military service in Vietnam but worked there 
after his service discharge.  However, it is noted in the 
Joint Motion that a January 1969 service medical record makes 
reference to a prior injury which occurred "several years 
ago in Vietnam."  The Board notes here that the veteran's DD 
Form 214 does not reference any service in Vietnam nor does 
the claims file include any service department evidence that 
he served in Vietnam.  Any service in Vietnam is particularly 
relevant to this claim because the evidence indicates that 
the veteran died from cancer of the prostate which is one of 
the presumptive diseases listed in 38 C.F.R. § 3.309.  On 
Remand, an additional attempt should be made to obtain any 
further service records which may show that the veteran had 
service in Vietnam.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
In this regard, the appellant should be 
given specific notice on evidence and 
information necessary to substantiate her 
claim, including detailed information on 
the evidence that VA will provide and 
evidence that the appellant will provide.  

2. The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate authority and inquire as to 
whether the veteran served in the 
Republic of Vietnam during the Vietnam 
Era.  In addition, the RO should attempt 
to obtain any additional service records 
which may show that the veteran had 
service in Vietnam.  The appellant is 
advised that if she possesses any 
evidence that would shed light on this 
question, she should submit it to the RO.  

3.  The matter should then be 
readjudicated by the RO, including review 
of any additional evidence that is 
obtained following development.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further consideration, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




